Kellam, J.
I dissent. The law of the opinion is abstractly correct, but I think it is misapplied to this case. No one at this day will question the power of the legislature to prohibit the erection of buildings constructed of wood or other inflammable material within the limits of a city. It is a police regulation often demanded by considerations of public safety. In such cases the convenience of the individual citizen must give way to the safety of the public. Nor can it be doubted that such power can be delegated to municipalities. They are *70but subdivisions oí the state, created by the state, and upon them the state confers a portion of its sovereignty to enable them to control their local affairs. Among, the powers so generally conferred is the right to protect property from destruction by fire, by prohibiting the erection of combustible and dangerous buildings within the limits of such municipality, or within more circumscribed limits, to be designated by the governing body of such municipality. This is all plain enough, but the majority of the court is of the opinion that this particular ordinance is invalid because it subordinates the right of the individual landower to improve his property, by building thereon, to the arbitrary will of-a building inspector, in that it requires the landowner, as a condition precedent to the erection of such building, to make a statement to such inspector of the character and location of the building he proposes to erect, the materia] to be used, and how the chimneys are to be constructed, and then that such inspector may refuse a permit for such building, and thus prevent its erection, unless he is satisfied that such building is to be constructed “incompliance with the provisions of this chapter.” I think the mistake of the opinion is in considering the power thus conferred upon the inspector an arbitrary one. The language of this section plainly implies that this particular provision is supplementary to other sections, of this ‘ ‘chapter, ” which prescribe general regulations concerning material to be used, and manner of construction, and with them the statement of the landowner as to his proposed building is to be compared, and, “if satisfied that such building is [will be] in compliance” with the requirements of such chapter, “the inspector shall give his permit for such proposed building, on payment of the fees prescribed in the next section.” It cannot be contemplated that his decision will be arbitrary or willful or capricious. It is to be the exercise of a quasi judicial function by a sworn and bonded public officer. In this respect he is put upon the same footing as many other ministerial or executive officers who are required *71to pass upon acts or instruments, and govern their conduct accordingly. Statutes have often forbidden the doing of acts otherwise lawful, such as selling intoxicating liquors, except when certain preliminary conditions exist or have been complied with, and have committed to local boards and officers the right and duty of granting or refusing permits or licenses therefor, according as they are or are not satisfied that such prescribed conditions exist, or have been conformed to by the applicant, but such laws have not been held invalid because under them such board or officer might captiously refuse to be satisfied. If the objection is good at all, it would be equally good as against the exercise of such power by the common council of the city, for the objection is to the nature of the power, and not to the character of the party exercising it. In the cases cited in the majority opinion the ordinances condemned contained no such element as appears in this. There were no general regulations applicable to all proposed builders, as to material or construction, to guide and control the inspector; but the power of determining whether or not a permit to build should be granted was left to the unqualified, unguided, and therefore arbitrary will of the council or inspector. In State v. Tenant, a North Carolina case, found in 14 S. E. 387, and cited in the opinion, the ordinance was this: “That no person, firm or corporation shall build or erect within the limits of the city, any house or building, of any kind or character, or otherwise add to, build upon or generally improve or change, any house or building, without having first applied to the alderman and obtained a permission for such purpose.” The court, it seems to me, rightly held the ordinance void because ‘ ‘it prescribed no general rule for the exercise of discretion in granting permits,” but allowed the granting of a permit to one, and the refusal to another, under precisely the same conditions, with no reason therefor but the irresponsible and arbitrary will of a majority of the aldermen. In City of Newton v. Belger, 143 Mass. 598; 10 N. E. 464, the ordinance was *72as follows: “No person shall erect, alter or rebuild, or essentially change any building or any part thereof, for any purpose' other than a dwelling-house, without first obtaining in writing a permit from the board of aldermen. The application for such permit shall specify the location and size of the building, the material of which it is to be constructed and the use for which it is intended.” This ordinance was held void on the same ground stated in the North Carolina case, the court remarking, ■ “Under the ordinance they may refuse a permit because, in their opinion, it is desirable that certain parts of the city shall be used only for handsome dwelling houses. These cases are representative of their class, but I discover nothing in them that requires the condemnation of an ordinance that first prescribes general and uniform rules regulating the kind of buildings that may and may not be erected, and then merely intrusts to an officer qualified by an oath and bond the duty of issuing permits to all who satisfy him that- their proposed buildings will comply with the prescribed conditions. To me the ordinance does not seem obnoxious to the objection urged against it.
I also dissent from the second proposition of the opinion, which denies the right of the city to require the payment of a fee upon the issuance of a permit. While the specific power to demand such fee may not be found, in express terms, in the law under which the city is organized, I think it is there by intendment. The legislature having conferred upon the city, as a part of its police functions, the power of prescribing the kind and character of buildings that may be erected within its limits, as a prudential safeguard against the general destruction of property by fire, and the common council having, as a means of executing such general power provided by an ordinance regulating the matter of the construction of buildings, that the building inspector should issue a permit whenever, upon examination, it appeared that the conditions of such ordinance were complied with, it does not seem to me beyond the power of the city, as.contemplated and intended by the legislature, to exact *73a reasonable fee upon the issuing of such permit. Such fee is not intended, nor should it be considered or treated, as a tax. It is simply an expense incurred at the instance of the proposed builder, in a manner and for a purpose authorized, as I think, by the statute and the city ordinance, — an expense incurred in obtaining his permit to build, the reasonable cost of which may properly be charged to the person procuring it, as in many other cases in the exercise of its police power the municipality requires the payment of a fee by a party securing a permit or license. This question, in the precise phase in which it is here presented, was discussed and decided in Welch v. Hotchkiss, 89 Conn. 140. The reasoning and conclusion of that court commends itself to my judgment, and is adverse to the views of this court. There may be ground's upon which this judgment ought to be affirmed. I merely dissent, in justice to my own views, from the opinion of the court affirming upon the grounds stated.